DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating unit claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “a condenser that liquefies a fluid in a gas state” is unclear as a liquefied fluid is not in a gas state.  A fluid may be liquefied from a gas state but the language appears inconsistent.
	The recitation, “a pressure fluctuation of the liquid” lacks proper antecedent basis for the liquid.  The claim previously recites a liquefied fluid through the pump and it is unclear if this is the same or some other fluid.
	The recitation, “a damper part that communicates with a flow path on a discharge side of the pump and suppresses a pressure fluctuation of the liquid discharged from the pump, the damper part including a flow-changing tube part fixed at both end portions in predetermined positions and formed to change a direction of flow of the liquid between the both end portions.” is indefinite for many reasons.  First, it is unclear what “suppresses” encompasses as it is not clear what reduction is sufficient and it is unclear what the reduction must be relative to.  It is not clear what the fluctuation must be reduced relative to.  Further, it is entirely unclear what a flow changing tube part is structurally.  What change is being required?  A change in the direction of the fluid?  A change in the temperature, pressure, or phase of the fluid?  There is no way to discern.  Further, it is not clear what “fixed at both end portions” requires.  What connection or structure is sufficient to make the ends “fixed”?  What forces are the fixed ends able to withstand without moving?  There is no way to determine what structure is being required as there is no way to determine what forces are being considered.  Further, the recitation, “the liquid” is unclear if this is referencing the liquefied fluid through the pump or some other fluid.
	For examination, it is interpreted that the damper part is a tube that is not straight but has some bends, curves, turns, or other changes that permit the fluid therein to change direction at least in some degree.
	In regard to claim 2, the recitation, “a flow path that branches from an area between the pump and a switch valve provided in a middle of a flow path from the discharge side of the pump to the processing chamber, the flow path thus branched being a flow path for returning the liquid discharged from the pump to the condenser” is indefinite as it is not clear what “flow path” is being referenced.  Claim 1 already introduced a flow path and the introduction of another flow path creates nothing but confusion.  Further, there is no way to determine what is included and excluded by “a middle” since there is no way to delineate when a middle begins and when it ends.  Further, the recitation “a flow path from the discharge side of the pump” introduces another flow path from the discharge side of the pump, and it is unclear if this references the previous flow path or another flow path.  Further, it is not clear which flow path is being referenced in the recitation, “the flow path thus branched” recitation.  Further, it is entirely unclear why the flow path is thereafter recited as “a flow path” introducing yet another flow path.  
	In regard to claim 3, the recitation, “wherein the condenser, the tank, the pump, and the switch valve are provided to a main flow path” is indefinite since the previous claims already define the flow path that the recited components are on and this recitation introduces another one altogether and there is no way to discern how these are related.  It appears to merely create conflicting requirements.
The recitation, “the damper part is provided to a branching flow path that branches from an area between the pump and the switch valve” is indefinite since the previous claims already define the flow path that the damper part is on and this recitation introduces another one altogether and there is no way to discern how these are related.  It appears to merely create conflicting requirements.
	Further, the reintroduction of “an area” further creates confusion and it is unclear if this is the same or different area as recited previously.
	The recitation, “the fluid in a liquid state pressure-fed from the pump returns to the condenser and the tank again through the branching flow path when the switch is closed,” is indefinite since it is not clear why a liquid state is being reintroduced and it is unclear where the fluid must be liquid.
	In regard to claim 4, the recitation, “wherein the damper part is provided to suppress a pressure fluctuation of a liquid discharged from the pump when the switch valve is opened.” is indefinite as claim 1 already recites a pressure fluctuation and it is not clear if this refers to the previous one or another fluctuation.  Further, it is not clear what this must be reduced relative to.  Further, there is no structural difference required by the recitation that the damper part performs its function when the switch valve is opened as the switch valve has no structural connection whatsoever to the damper part and therefore it appears to be structurally redundant to the recitation of claim 1.
	In regard to claim 5, the recitation, “upstream of a connecting part” is unclear what upstream is relative to.  Further, the recitation, “the upstream side” is indefinite for lacking proper antecedent basis.
	In regard to claim 6, the recitation, “the current-transforming tube part” lacks proper antecedent basis and it is unclear what “current” is being referred to and it is unclear what “transforming” is required.  Further, the disclosure (spec. para. 20) references a flow changing tube part and separately a current-transforming tube part and is entirely unclear why there are several tubes mentioned.
	In regard to claim 8, the recitation, “a fluid” is indefinite for reintroducing what was already recited previously and it is unclear if this is the same fluid or another fluid.  Likewise, the recitation, “a liquid state” is indefinite as it is not clear if this is the same or different state as recited in claim 1. 
	In regard to claim 9, the recitation, “a fluid” is indefinite for reintroducing what was already recited previously and it is unclear if this is the same fluid or another fluid.  Likewise, the recitation, “a processing chamber” is indefinite as it is not clear if this is the same or different chamber as recited in claim 1.
	
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandra (WO 01/78911).
	In regard to claim 1, Chandra teaches a fluid supply device (see all figures and whole disclosure) for supplying a fluid (CO2, page 1) in a liquid state (liquid) toward a processing chamber (37), comprising: 
a condenser (7) that liquefies the fluid (page 9, line 12); a tank (22) that stores the fluid liquefied by the condenser (7); 
a pump (23) that pressure-feeds the liquefied fluid stored in the tank (22) toward the processing chamber (37); and 
a damper part (at least line with 74) that communicates with a flow path (see connecting lines) on a discharge side (output side) of the pump (23) and suppresses a pressure fluctuation of the liquefied fluid discharged from the pump (23)(fully capable of such functional language), the damper part (at least line with 74) including a flow-changing tube part (line with 74) fixed at both end portions (see connected at both ends to other structures and therefore relatively fixed) in predetermined positions (see locations of both ends) and formed to change a direction of flow of the liquefied fluid between the both end portions (see line changes directions several times as it passes fluid from near 44 back to 7).
In regard to claim 2, Chandra teaches that the damper part (line with 74) is connected to a branching part (see branch between 67 and 44) between the pump (23) and a switch valve (45), the switch valve (45) located between the discharge side of the pump (23) and the processing chamber (37), the branching part is capable of returning the liquefied fluid discharged from the pump (23) to the condenser (7) (see figures).
In regard to claim 3, Chandra teaches a fluid supply source (1) that supplies the fluid in a gas state (page 9, line 1-10), the damper part (at least line with 74) has the branching part (see branch between 67 and 44 to 7) between the pump (23) and the switch valve (45) and the branching part (see branch between 67 and 44 to 7) is connected upstream of the condenser (7) (see fluid connection back to condenser 7), wherein the liquefied fluid from the pump (23) returns to the condenser (7) and the tank through the branching part (see branch between 67 and 44 to 7) when the switch valve (45) is closed, and the fluid in a liquid state is pressure-fed to the processing chamber (37) and heated by a heating unit (42 or 38) provided right before the processing chamber (37) or inside the processing chamber (38) to be changed to a supercritical state when the switch valve (45) is opened.  
In regard to claim 4, Chandra teaches that the damper part (at least line with 74) is provided to suppress a pressure fluctuation of a liquid discharged from the pump (23) when the switch valve (45) is opened (fully capable of such functional language).  
In regard to claim 5, Chandra teaches a check valve (3) that prevents a back flow of the fluid to the fluid supply source side upstream of a connecting part (line) with the branching part (see branch between 67 and 44 to 7) on an upstream side of the condenser (7). 
In regard to claim 7, Chandra teaches that the fluid includes carbon dioxide (page 3, line 6).
In regard to claim 8, Chandra teaches a step of using the fluid supply device to supply the fluid (CO2) in the liquid state toward the processing chamber (37).  
In regard to claim 9, Chandra teaches the processing chamber (37) that processes a substrate (page 1, wafers) using the fluid (CO2) supplied from the fluid supply device (see above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra (WO 01/78911) in view of HER (US 2017/0066423).
	Chandra teaches most of the claim limitations, see above, but does not appear to explicitly teach that the flow-changing tube part includes any one of a spiral tube, a helical tube, a corrugated tube, and a serpentine tube.  However, HER teaches that it is well known to provide a flow-changing tube part (51, line, and 100) that is at the outlet of a pump (44), the flow-changing tube part having a spiral tube (see Fig. 4) to provide dampening of pulsations from the pump (para. 33, 39).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the dampening part (at least line with 74) of Chandra to include the flow-changing tube part of HER for the purpose of further reducing the pulsations from the pump.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
September 29, 2022